United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 3, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30864
                         Summary Calendar


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

JOE ALLEN BOUNDS,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:88-CR-50038-2
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Joe Allen Bounds, federal prisoner 18363-

077, seeks our authorization to proceed in forma pauperis (IFP) in

his appeal from the district court’s denial of his FED. R. CIV. P.

60(b) motion as an unauthorized successive 28 U.S.C. § 2255 motion.

He argues that the district court erred in construing his as a

successive § 2255 motion because he only challenged a defect in the

integrity of his 1996 post-conviction proceedings.      The district

court also determined that Bounds’s motion was untimely, and he

contests that finding as well. Bounds also challenges the district

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court’s   denial   of   motions    to    unseal   and   produce   documents

pertaining to a Rule 35 motion filed by the government in the case

of Bounds’s co-defendant, and he has filed a motion to include in

the appellate record documents pertaining to that Rule 35 motion.

Bounds further complains that the district court failed to conduct

an evidentiary hearing.

     Bounds’s Rule 60(b) motion asserted the same claims raised in

a previous § 2255 motion.         As such, the district court properly

construed his Rule 60(b) motion as a successive § 2255 motion.         See

United States v. Rich, 141 F.3d 550, 553 (5th Cir. 1998); Gonzalez

v. Crosby, 545 U.S. 524, 532-33 (2005).           The district court was

without jurisdiction to consider a successive § 2255 motion.           See

28 U.S.C. §§ 2244(b)(3)(A), 2255; United States v. Key, 205 F.3d

773, 774 (5th Cir. 2000).    Therefore, it is unnecessary to address

the district court’s finding that Bounds’s motion was untimely

filed or the court’s denial of his motions to produce documents and

conduct an evidentiary hearing.

     As Bounds has not demonstrated a nonfrivolous issue for

appeal, he may not proceed IFP.          See FED. R. APP. P. 24(a).    His

appeal is without arguable merit and is dismissed as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2; see also Baugh v. Taylor, 117 F.3d 197, 201-02 (5th Cir.

1997).    His motion for the designation of the record on appeal is

denied as well.    Bounds is warned that future frivolous filings in

this court or in the district court, or the future prosecution of

                                     2
frivolous   actions   or   appeals,   will   invite   the   imposition   of

sanctions, including monetary penalties and restrictions of his

ability to file actions and appeals.

ALL OUTSTANDING MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.




                                      3